DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 17, 36 and 37 are rejected.
Response to Amendment
3.	The amendments to the claims filed on April 13, 2022 have been fully considered.  
4.	The claim objections and 35 USC 112 rejection have been obviated and are withdrawn.
5.	The 35 USC 102 rejection is applied to claims 17, 36 and 37.  See below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 17, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,392,604.  The reference has an earliest publication date of May 11, 2017 which antedates the instant claims having an effective filing date (national stage entry date) of May 24, 2018 and priority claim to foreign applications dated May 26, 2017 and October 27, 2017.
	The referenced teaches a method of treating influenza by administration of an effective amount of compound of structure 
    PNG
    media_image1.png
    75
    252
    media_image1.png
    Greyscale
 (eg. column 22, claim 29).  In the state of the art it is recognized that the treatment of influenza results in treatment of bronchial asthma, acute or chronic bronchitis, pharyngitis, lung emphysema, rhinitis, rhinosinusitis, chronic obstructive pulmonary disease, and acute lung injury.  See references of Bauer et al., Bronchial Asthma, COPD, Emphysema, Rhinitis, Rhinosinusitis and Pharyngitis.  Therefore, the method of treating influenza also results in the treatment of the diseases named. 
	The claims were previously rejected under 35 USC 102 as being anticipated by US 10,392,604.  The reference teaches a method of treating influenza using a compound of structure IV (see claim 17).  Applicants have amended the claims to delete “lung and respiratory tract” as diseases and added “bronchial asthma, acute or chronic bronchitis, pharyngitis, lung emphysema, rhinitis, rhinosinusitis, chronic obstructive pulmonary disease, and acute lung injury.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626